Citation Nr: 1615937	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-13 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with degenerative joint disease of the right knee, status post medial and lateral meniscectomies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from January 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in San Diego, California.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Oakland, California.

In July 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In October 2013, the case was remanded to obtain additional treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board acknowledges the representative's March 2016 post-remand brief asserting that treatment records from the Sacramento VA Medical Center and the New Albany Community Based Outpatient Clinic noted in the February 2014 supplemental statement of the case were not of record.  However, a review of the Veteran's electronic claims file shows that such records are included in the file.  They were labeled as being from Martinez and Louisville.  


FINDINGS OF FACT

1.  The chondromalacia patella with degenerative joint disease of the right knee, status post medial and lateral meniscectomies has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.

2.  There is no evidence of ankylosis of the knee; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chondromalacia patella with degenerative joint disease of the right knee, status post medial and lateral meniscectomies have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5010, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in June 2009 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in August 2009 and January 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's right knee disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010-5260, which evaluates impairment from arthritis due to trauma, substantiated by X-ray findings and limitation of flexion.

DC 5010 calls for arthritis due to trauma, substantiated by X-ray findings to be rated as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5010 (2015).  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran was afforded a VA examination in August 2009.  He reported daily off and on pain, especially in cold or damp weather.  He reported that it ranged anywhere from zero to a five out of ten (0-5/10) average.  He reported getting a flare-up of pain lasting ten to 15 seconds if his right knee buckled medially at a 7-8/10 level.  He complained of weakness, stiffness, fatigue, and lack of endurance.  His knee was no longer unstable; the last arthroscopy in February 2009 improved that.  The Veteran reported that he did get a sensation of a pre-buckling medially.  He reported that precipitating factors for his knee pain were walking three quarters of a mile to one mile and any high-impact sports.  He reported that sitting did not seem to be too much of an issue.  The Veteran could not do any sports that required changing directions suddenly.  He could not stand on hard concrete for more than an half an hour before he had to sit down.  He reported that he could walk for about two hours.  No assistive devices were used.  The Veteran stated he would get daily flare-ups of pain in the winter or if he was in damp weather all year round.  He described the flare-up of pain as moderate and lasted about ten to 15 seconds when his knee buckled.  He had no history of dislocations.  

The Veteran was unable to work because of the combination of problems from his back and his knees.  His condition affected his daily activities in that he limited walking stairs; did not play basketball, snow ski, or softball; limited squatting and kneeling; and avoided ladders and roofing.  He reported that his instability was moderate when it was present.  There was no history of drainage, deformity, current effusions, edema, ankylosis, subluxation, inflammatory arthritis, or prosthesis.
Examination revealed that his gait was normal and he was not limping initially.  He was noted to be slightly limping, favoring the right knee after he left the examination room.  There was no heat, redness, or soft tissue swelling.  There was mild crepitus with flexion and extension and mild tenderness to palpation.  Range of motion testing revealed flexion to 140 degrees; extension to zero degrees; and internal and external rotation to 10 degrees.  There was no ligament laxity to varus or valgus stress at zero and 20 degrees flexion.  Anterior and posterior drawer signs were negative.  McMurray sign was negative.  The knee was stable without subluxation.  Following repetition, there was no loss of range of motion.  There were no objective findings of fatigability, weakness, lack of endurance, or incoordination.  The examiner reported that pain on repetitive use when pain was present had the primary functional impact on the Veteran's knee.

At a VA examination in January 2014, the Veteran reported sharp pain that might last for a few seconds or up to a day.  He ranked the severity at an 8-9/10.  He reported that his background daily pain was a 6/10.  He reported that it could also occur at night if he had had a long day.  The Veteran reported that walking up and down stairs and walking on concrete or any hard surface brought on the pain.  He stated that he now had pain every day.  There was no fatigue, heat, or redness.  The Veteran could walk on a hard surface perhaps five to six blocks before he had problems; grass was easier.  He tried to stop at four blocks; he could take two flights of stairs if the elevator was not available.  His knee might collapse or buckle unexpectedly so he was leery about carrying cups of coffee or trying to do too much not knowing what would happen.  He reported having stiffness when exerting himself and in the morning.  He stated that his knee would collapse every now and then, at least once a day.  He reported that he had to be very careful how he walked and also to use the bannister to walk up or down stairs; also, if he got up too quickly, it might buckle.  He reported holding on to a wall for support.  No assistive devices were used.  The Veteran could do household chores for the most part and had a self-propelled mower for yard work on which he could stop and lean on when needed, plus it was on grass, which was easier on the knee.  He could do minimal raking.  He did no sports and could go shopping.  

The Veteran had no recurrent subluxation, lateral instability, or dislocated semilunar cartilage.  The Veteran had had three surgeries/arthroscopies, which had each included partial meniscectomies.  He reported that since the last surgery, his knee had gotten a little worse.  He stated he was very careful to watch his limitations to avoid exacerbating the right knee condition.  He denied any history of tibia/fibula problems.  There was no genu recurvatum or ankylosis.  The Veteran reported flare-ups with a throbbing pain and swelling.  He reported that he got more flare-ups in the summer because he was more active (three to four times a week in the summer, one to two in the winter).  He reported that he worked hard to avoid precipitating factors.  The Veteran reported that flare-ups might or might not be caused by exertion; he could get a flare-up just from sitting in a car for a long drive or on a long plane ride.  Range of motion testing revealed flexion to 120 degrees with pain at 95 degrees and extension to zero degrees with pain at zero degrees.  Following repetition, he had flexion to 105 degrees and extension to zero degrees.  He had less movement than normal.  Muscle strength testing was 5/5 for flexion and extension.  Joint stability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  

The Veteran had residual signs or symptoms due to a meniscectomy.  The examiner noted that it was very difficult to differentiate the Veteran's extensive symptoms as to the source; the Veteran had symptoms due to meniscus tears and had some temporary improvement after surgery, but his symptoms persisted.  The examiner opined that probably most of the Veteran's symptoms were from the underlying original meniscus tears and the current degenerative arthritis, as opposed to residuals from the arthroscopy per se.  The Veteran walked with an antalgic gait favoring the right knee.  The Veteran reported retiring early because his knee bothered him.  The examiner opined that pain (but not weakness, fatigability or incoordination) could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examiner opined that it would be mere speculation to express any additional functional limitation in degrees of additional loss of range of motion because the Veteran was not examined during a flare-up or when the joint was used repeatedly over a period of time.  The examiner reported that in this case, the Veteran was complaining of flare-up pain while the examination was being conducted so the range of motion measurements reflected a flare-up situation, as to the physical findings related to weakness (none), fatigability (none), and incoordination.  

The Veteran's treatment records throughout this appeal have shown normal extension and flexion no worse than 90 degrees in March 2009.  They have not shown symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; impairment of the tibia and fibula; and genu recurvatum.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted at any time during this appeal under any of the applicable rating criteria.  A 20 percent rating for limitation of flexion requires that flexion is limited to 30 degrees.  At worst, the Veteran had flexion limited to 90 degrees in 2009 and with pain at 95 degrees in 2014.  Even with considering the Veteran's pain on motion, his flexion has not approximated being limited to 30 degrees.  The Veteran's VA examinations and treatment records all fail to show that he has had limitation of flexion approximating 30 degrees.  As such, a higher rating for limitation of flexion is not warranted.  

The Veteran also has not been shown to have limited extension warranting a higher or separate rating.  A 10 percent rating requires extension limited to 10 degrees.  Both examinations and the Veteran's treatment records have all shown extension to zero degrees.  Consequently, as the evidence does not show that the Veteran's extension has been limited to at least 10 degrees, the Board concludes that a separate or increased rating for limitation of extension is not warranted.  

As for DC 5003, as a 20 percent rating contemplates the absence of limitation of motion, an increased rating under that diagnostic code is also not warranted as the Veteran has been shown to have limited flexion.    

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right knee disability.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected left knee arthritis and chondromalacia patella have not been met.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Furthermore, the evidence does not show knee symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; impairment of the tibia and fibular; and genu recurvatum.  The Board acknowledges that the Veteran has had three surgeries, all of which included partial meniscectomies.  However, the July 2014 examiner opined that probably most of the Veteran's symptoms were from the underlying original meniscus tears and the current degenerative arthritis, as opposed to residuals from the arthroscopy.  The evidence does not show that the Veteran has symptoms from removal of semilunar cartilage that are not already compensated for with the assigned 10 percent rating based on limitation of motion.  As such, the Board finds that a separate rating for symptomatic removal of semilunar cartilage is not warranted.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263 (2015).  

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right knee symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  

Although the Veteran has reported retiring early from his profession due to his knee, he has not reported that unable to work in any capacity.  Furthermore, he reported to the 2010 examiner that his back and knees rendered him unable to work.  The Veteran is not service connected for his back or his left knee.  As such, the evidence does not show that this disability solely renders him unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with degenerative joint disease of the right knee, status post medial and lateral meniscectomies.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


